            Case 1:19-cv-04144-KHP Document 19 Filed 08/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                               08/18/2020
IGNACIO GUERRA, on behalf of himself and
others similarly situated,

                                     Plaintiff,                           19-CV-4144 (KHP)

                                                                        ORDER OF DISMISSAL
                             -against-

J.A.E. RESTAURANT CORP. d/b/a
CARIDAD RESTAURANT,

                                     Defendant/
                                     Counterclaim Plaintiff

                             -and-

AMAURY ESPINAL, AMIN ESPINAL, and
LAURA RODRIGUEZ,

                                     Defendants.
-----------------------------------------------------------------X

KATHARINE H. PARKER, United States Magistrate Judge:

         In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties,

having reached an agreement in principle to resolve the action, have placed their proposed

settlement agreement before this Court for approval. See Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA settlements).

Plaintiff has also submitted a letter detailing why they believe the proposed settlement

agreement is fair, reasonable, and adequate. (Dkt. 18.) This Court has reviewed Plaintiff’s

submissions in order to determine whether the proposed agreement represents a reasonable

compromise of the claims asserted in this action, and, in light of the totality of the relevant
            Case 1:19-cv-04144-KHP Document 19 Filed 08/18/20 Page 2 of 2




circumstances, including the representations made in Plaintiff’s letter, the terms of the

proposed settlement agreement, it is hereby ORDERED that:

       1.       The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiff’s claims in this action and to compensate

Plaintiff’s counsel for their legal fees, and the agreement is therefore approved.

       2.       In accordance with Paragraph 18 of the parties’ proposed settlement agreement

(see Dkt. 18-1, this Court will retain jurisdiction over this matter for the purpose of enforcing

the settlement agreement, if necessary.

       3.       As a result of the Court’s approval of the parties’ proposed settlement, this

action is hereby discontinued with prejudice and without costs, provided, however, that, within

30 days of the date of this Order, if any aspect of written documentation of the settlement is

not completed, then Plaintiff may apply by letter for the restoration of the action to the active

calendar of the Court.

       4.       The Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       August 18, 2020

                                                      SO ORDERED


                                                      ________________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                 2
